Citation Nr: 1047470	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an upper respiratory 
disorder, to include allergies, allergic rhinitis, and sinusitis.  

4.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant) served on active duty from October 1961 
to August 1962, with some additional Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran did not request a hearing before the Board.   

Throughout the pendency of this appeal, one of the Veteran's 
claims has been adjudicated as service connection for allergies; 
however, as the Veteran has been diagnosed with many upper 
respiratory disorders, including allergic rhinitis and sinusitis, 
the Board finds that the claim should be classified as one of 
service connection for an upper respiratory disorder, to include 
allergies, allergic rhinitis, and sinusitis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability 
claim includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

The evidence of record indicates that the Veteran has been 
diagnosed with chronic obstructive pulmonary disorder (COPD).  In 
a July 2009 statement, the Veteran expressed his belief that this 
disorder became manifest as a result of incidents in service, to 
include the contracting of allergies therein.  The record 
indicates that the RO has not taken any action on the Veteran's 
implied claim for service connection for COPD.  Therefore, the 
Board refers the issue of service connection for COPD to the RO 
for necessary development.  

The respective issues of service connection for bilateral hearing 
loss, tinnitus, and an upper respiratory disorder are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not experience an in-service injury causing 
asthma, was not diagnosed as having asthma during service, and 
did not experience chronic asthma symptomatology during service.  

2.  The Veteran did not experience continuous post-service 
symptoms of asthma.

3.  The Veteran does not have a diagnosis of asthma.  


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

An August 2008 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate the claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information regarding 
disability rates and effective dates required by Dingess.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's service treatment 
records, private treatment records, and VA treatment records to 
assist the Veteran with the claim.  The Board notes that, on an 
August 2008 release form, the Veteran reported that he was 
treated at Newton's Memorial Hospital and Clinic from January 
1959 to 1965 for asthma, but also indicated that this clinic was 
no longer open.  On the same form, the Veteran also claimed that 
the Medical Arts Clinic in Temple, Texas, provided him with 
treatment for respiratory problems from 1960 to 1985, but stated 
that the doctor who treated him there had passed away.  The 
Veteran did not provide any contact information that would allow 
for procurement of records from these providers.  Subsequently, 
in a November 2008 report of contact, the Veteran acknowledged to 
a VA employee that he had not provided addresses for the above-
named facilities on his August 2008 release form, but, as he had 
only been seen at each facility a few times, also indicated that 
VA did not have to seek to procure records from these facilities.  
He then concluded by stating that he had no further evidence to 
submit.  As the Veteran has not provided information allowing for 
the procurement of records from the above-named facilities and 
has, in fact, informed VA that attempting to procure these 
records would not assist him with his claim, the Board finds that 
a remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As to the duty to provide a medical opinion, the record contains 
no competent evidence that the Veteran currently has an asthma 
disorder and no evidence that he has experienced recurrent 
symptoms of asthma.  Moreover, the Veteran's service treatment 
records contain no notation or diagnosis indicating an asthma-
related disorder during service, and the lay statements of record 
do not even assert an in-service injury, disease, or even 
symptoms of asthma in service.  The Board notes that the record 
contains many VA and private treatment records indicating 
examination and treatment for respiratory disorders, to include a 
diagnosis of COPD, but no competent evidence diagnosing the 
Veteran as having asthma or asthma-related symptomatology.  As 
such, the Board finds that here is sufficient competent medical 
evidence of record to decide this claim, as the records show that 
the Veteran does not, in fact, have asthma.  Under these 
circumstances, there is no duty to provide a medical opinion in 
this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Asthma

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that service connection 
is not warranted for asthma.  The Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience an 
in-service injury causing asthma, was not diagnosed as having 
asthma during service, and did not display chronic in-service 
symptomatology of asthma.  Reviewing the Veteran's service 
treatment records, the Board notes that December 1961 and 
February 1962 service treatment records indicate treatment for 
bronchitis, and a March 1962 treatment record includes a 
diagnosis for an upper respiratory infection; however, these 
records contain no notation indicating asthma or asthma-related 
symptoms.  The remaining service treatment records, to include 
the June 1962 service discharge medical examination report, 
contain no diagnoses of asthma and no reports of asthma-related 
symptomatology.  Moreover, in a June 1962 report of his medical 
history, the Veteran indicated that he did not have nor had he 
ever had asthma.  

The Board also finds that the Veteran did not experience 
continuous post-service symptomatology of asthma.  As noted in 
the Introduction, in addition to the fact that at service 
separation the Veteran denied symptomatology of asthma, in an 
August 2008 release form, the Veteran reported that he was 
treated at Newton's Memorial Hospital and Clinic from January 
1959 to 1965 for asthma, and indicated that this clinic was no 
longer open.  In a November 2008 report of contact, the Veteran 
stated that he only sought treatment at that facility a few times 
over that period.  

In additional release forms, the Veteran noted receiving 
treatment for respiratory disorders from other providers, but did 
not indicate specifically receiving treatment for asthma.  VA and 
private post-discharge treatment records included in the claims 
file, dating back to May 1978, contain no diagnoses of asthma and 
no reports of asthma-related symptomatology.  

The Veteran contends that he currently has an asthma disorder.  
In a July 2009 lay statement, the Veteran wrote that his asthma 
had "created a severe problem" for him.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this instance, the Veteran is competent to indicate that he 
has respiratory symptoms at any time.  The Board notes that the 
Veteran has been treated for both upper respiratory disorders and 
COPD for a number of years; however, he is not competent to 
diagnose an asthmatic disorder, and to distinguish respiratory 
symptoms of asthma from symptoms of COPD and upper respiratory 
disorders, because such diagnosis requires a level of expertise 
the Veteran, as a layperson, does not possess.  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997) (stating that a layperson is not 
competent to diagnose a complex disorder).  The Board further 
notes that the July 2009 statement does not even constitute lay 
evidence assertion that a claimed asthmatic disorder was related 
to service.  

Finally, the record of evidence contains no evidence of a current 
asthma disorder.  The record of evidence contain several records 
indicating treatment for upper respiratory disorders and COPD; 
however, the record contains no competent evidence indicating 
that the Veteran currently has asthma.  In the absence of proof 
of present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for asthma, and the claim must be 


denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for asthma is denied.  


REMAND

The Board finds that additional development is required before 
the remaining issues on appeal are ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2010).  Regarding the Veteran's claims 
for service connection for hearing loss and tinnitus, in a June 
2008 VA treatment record, the Veteran reported experiencing in-
service noise exposure while serving as a tank commander.  He 
stated that, during his period of service, he encountered noise 
from artillery, engines, and gunfire.  He also indicated having a 
40-year history of tinnitus. 

In an August 2008 VA audiology examination report, the examiner 
noted reviewing the claims file, to include the June 1962 service 
discharge examination, indicating a score of 15/15 on a whisper 
test.  Having interviewed the Veteran and provided an 
examination, the examiner diagnosed normal to severe 
sensorineural hearing loss.  In the conclusions, the examiner 
opined that the Veteran's current hearing loss was less likely 
than not related to in-service noise exposure, reasoning that the 
Veteran had normal hearing upon service discharge in 1962.

Regarding tinnitus, the August 2008 VA examiner reported that the 
Veteran claimed a 40-year history of tinnitus, but noted that the 
claims file did not contain a report of tinnitus.  Therefore, the 
August 2008 VA examiner stated that it would be impossible to 
determine whether the Veteran's tinnitus was related to in-
service noise exposure without resorting to speculation.  The 
August 2008 VA examiner did not clarify whether she currently was 
diagnosing the Veteran as having tinnitus.

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes that the 
August 2008 VA examiner determined that the Veteran's current 
hearing loss was not related to in-service noise exposure because 
the June 1962 service discharge examination report stated that 
his hearing at discharge was normal.  However, under Hensley v. 
Brown, 5 Vet. App. 155 (1993), lack of hearing loss at separation 
cannot by itself constitute conclusive evidence that service 
connection is not warranted.  In writing her conclusions, the 
examiner did not note the Veteran's claims of noise exposure 
during service and failed to explain why the Veteran's current 
hearing loss disorder was not related to such exposure. 

Moreover, the Board notes that the August 2008 VA examiner 
reported being unable to determine whether the Veteran's tinnitus 
was related to service because the claims file did not contain a 
report of tinnitus.  However, the Board points out that a 
layperson is competent to report on matters observed or within 
his or her personal knowledge.  In this instance, the Veteran 
reported experiencing tinnitus for 40 years as a result of noise 
exposure during service.  As the August 2008 VA examiner did not 
comment on the Veteran's credible claims of tinnitus, other than 
to dismiss them as they were not corroborated by other evidence 
in the file, the Board finds the examination to be inadequate for 
rating purposes.  For this reason, as part of this remand, the 
AMC/RO should provide the Veteran with another VA audiology 
examination to determine the nature and etiology of the Veteran's 
bilateral hearing loss and tinnitus.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, the Board may supplement the record by 
seeking a medical opinion based upon an examination and a review 
of the relevant evidence in the claims file).  

Regarding the evidence pertaining to the claimed upper 
respiratory disorders, in a March 1962 service treatment record, 
a service examiner diagnosed the Veteran as having an upper 
respiratory infection.  In a July 2009 statement, the Veteran 
stated that he developed allergies due to in-service exposure to 
dust and ammunition firing.  Post-service treatment records 
included in the claims file indicate treatment for such disorders 
as allergic rhinitis and sinusitis.  

During the pendency of this appeal, VA has not provided the 
Veteran with a VA examination to determine the nature and 
etiology of any respiratory disorder.  The Board notes that VA 
must afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in 
McLendon, 20 Vet. App. 79, provided further guidance holding that 
VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and a veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon at 83.

In this instance, the Veteran claims to have developed allergies 
during service due to in-service exposure to smoke and dust, and 
a March 1962 service treatment record indicates a diagnosis for 
an upper respiratory infection.  The record indicates that the 
Veteran has a history of respiratory disorders since service.  
Considering that the Veteran has submitted lay evidence 
indicating allergies dating back to service, the post-service 
evidence indicating treatment for upper respiratory disorders, 
and the Veteran's assertions that his current respiratory 
disorders may be associated with service, a VA examination with a 
nexus opinion is necessary.

Accordingly, the issues of service connection for bilateral 
hearing loss, tinnitus, and an upper respiratory disorder, to 
include allergies, allergic rhinitis, and sinusitis, are REMANDED 
for the following action:

1.  The AMC/RO should schedule the Veteran 
for a VA audiology examination for the 
purpose of determining the nature and 
etiology of any current hearing loss disorder 
and/or tinnitus.

All indicated tests and studies should be 
performed.  In conjunction with the 
examination, the relevant evidence from the 
claims folder should be made available to the 
examiner.  During the interview process, the 
examiner should obtain from the Veteran an 
occupational history, to include job 
descriptions for any positions held prior to 
or following service.  The examiner is to 
obtain a history of any recreational noise 
trauma to which the Veteran may have been 
exposed, both before and after service, as 
well as any illnesses or prolonged use of 
medications that may have resulted in a 
hearing loss, to include any medications 
presently prescribed to the Veteran.

After the above is accomplished, the examiner 
is asked to offer the following opinions:

a.  Is it as least as likely as not (50 
percent or greater degree of probability) 
that any hearing loss disorder began 
during service or is otherwise 
etiologically linked to any in-service 
event, to include in-service noise 
exposure?

b.  Is it as least as likely as not (50 
percent or greater degree of probability) 
that any tinnitus began during service or 
is otherwise etiologically linked to any 
in-service event, to include in-service 
noise exposure?

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The AMC/RO should schedule the Veteran 
for a VA examination for the purpose of 
determining the nature and etiology of any 
current upper respiratory disorder, to 
include allergies, allergic rhinitis, and 
sinusitis.  

Following a review of all relevant evidence 
from the claims file, an interview with the 
Veteran, and an examination and any necessary 
testing, the examiner is asked to offer the 
following opinion:

Is it as least as likely as not (50 
percent or greater degree of probability) 
that any extant disorder of the upper 
respiratory system began during service or 
is otherwise etiologically linked to any 
in-service event?

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner cannot respond without resorting to 
speculation, he or she should explain why a 
response would be speculative.

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims for service 
connection for a bilateral hearing loss, 
tinnitus, and an upper respiratory disorder.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), and should be given an 
opportunity to submit written or other 
argument in response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


